DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/25/2021, have all been considered and made of record.

Drawings
	The drawings, filed on 01/25/2021, are accepted.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoto et al. (applicant’s cited prior art, JP Pub. 2017-062442.)
Regarding claim 1, Naoto discloses a fixing device 40 (par. 15), comprising a fixing belt 41 that is endless and that is rotatable along a conveying direction of a recording medium P; a pressing member 42 that makes contact with an outer circumferential face of the fixing belt to give the fixing belt a rotating driving force (fig. 2); a nip forming member 45 that is disposed inward of the fixing belt so as to face the pressing member across the fixing belt and that makes contact with an inner circumferential face of the fixing belt to form a fixing nip portion N (fig. 2); a belt guide 47 (fig. 2) that makes contact with the inner circumferential face of the fixing belt at other than the nip portion to support the fixing belt from inward; and a frame member 44 that holds the nip forming member and the belt guide (fig. 2), wherein the belt guide has: a fastening portion 51 (par. 25, fig. 2) that is fastened to the frame member at one side of the fixing nip portion in a belt rotation direction; an arc portion 471 (fig. 5A) that extends from the fastening portion while curving in an arc shape along the inner circumferential face of the fixing belt and that has an elastic force acting outward in a radial direction; and a contact portion 473 (fig. 5A) that extends from one end of the arc portion in a circumferential direction at another side of the fixing nip portion in the belt rotation direction toward the frame member and that has a counter-face facing an inner circumferential face of the arc portion, and the frame member has a regulating portion 484 that extends toward the belt guide to make surface contact with, so as to overlap, the counter-face of the contact portion (fig. 5A.)

Regarding claim 3, Naoto discloses wherein the contact portion 473 and the regulating portion 484 can make contact with and come apart from each other as the arc portion deforms elastically (par. 26, fig. 5A.)
Regarding claim 4, Naoto discloses wherein the regulating portion 484 is disposed in a middle part in a rotation axis direction of the fixing belt (fig. 2.)
Regarding claim 5, Naoto discloses an image forming apparatus 1 (fig. 1) comprising the fixing device 40.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HOANG X NGO/Primary Examiner, Art Unit 2852